EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, Rod C. Steiger,President and Chief Executive Officer and Myron Swartzentruber, Senior Vice President and Chief Financial Officer, of Wayne Savings Bancshares, Inc. (the “Company”), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350, that: The Quarterly Report on Form 10-Q of the Company for the quarter ended June 30, 2011, (the “Report”) fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 8, 2011 /s/Rod C. Steiger Date Rod C. Steiger President and Chief Executive Officer August 8, 2011 /s/Myron Swartzentruber Date Myron Swartzentruber Senior Vice President and Chief Financial Officer
